Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of the finality of the rejection
The finality of the previous rejection is withdrawn. 
Allowable Subject Matter
The combination of both dependent claim 4 and dependent claim 9 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record.  The allowable subject matter was declined by the applicant and now is withdrawn by the office.
Response to the applicant’s arguments 
At page 14, the applicant states that no reference in the prior art either individually or together with any other prior art discloses or suggests a parking verification process. This according to the applicant is performed manually by an operator. See paragraph 84 of the applicant’s specification as originally filed.  The device can provided a query requesting an input. Thus, the user provides and manually applies a braking and then the computer verifying from the “braking system parameter data” if the brake is applied.  See paragraph 84 of the applicant’s specification as originally filed.   The device also can use 1. Acceleration data and 2. Positioning data of the train. See applicant’s paragraph 26. 
Igarashi is silent but Arunasish teaches “…determining that the vehicle is not moving  (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration ) and ….a parking verification process…subsequent to determining that the vehicle is not moving…generating a prompt to manually active ….the park”. (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration; see section 2.1 where the TCAS can provide an automatic braking and a brake management ) 
    PNG
    media_image1.png
    323
    520
    media_image1.png
    Greyscale


Further providing an automated or manual braking to accomplish the same result is not sufficient to distinguish over the prior art.  See MPEP sec. 2144.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for 
Arunasish thus provides a verification process.  It looks to see if the vehicle speed is zero.  It looks to see if the train acceleration is zero. It also looks to the train to determine if the train is stationary. See section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration; (see applicant’s paragraph 27 that uses the same data) see also section 2.1 where the TCAS can provide an automatic braking and a brake management.  Where the brakes are automatically applied and then it is determined if the braking is zero, acceleration is zero and the train is stationary to “verify” if the brakes are on and the vehicle is stationary and automatically braked. 
This is a verification process of braking based on “braking system parameter data” under the BRI of the applicant’s claims.   


With regard to the non-amended claims 23 and 31, the applicant argues that the reference do not represent the claims. 
In regard to both claim 23 and 31, Yokonishi discloses “23.    (Currently amended) A 
 comprising:
at least one on-board computer associated with  a vehicle system and programmed or configured to  (see paragraph 3 and FIG. 1 blocks 90 and paragraph 8 and 94)
“...-a first length of time that the tram-vehicle system has not moved, (See paragraphs 12-14 and 20 to 23)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hernadez with the disclosure of Yokonishi since Hernadez teaches that by using a pair of transmitters and receivers a brake pressure of the brake of the train may be remotely interrogated by a single person for convenience. Then, a value may be communicated to the operator. The operator may then automatically stop the train so it is immobilized for increased safety if the brake pressure indicates an issue. See abstract of Hernadez.
Yokonishi is silent but Hernadez teaches “...-a second length of time that at least one component of the-a_braking system of the vehicle system has been activated, or any combination thereof; (see abstract)”
Yokonishi is silent but Macgregor teaches (b) —^determine that the first length of time or the second length of time meets or exceeds a predetermined value and that a parking procedure was not initiated(see claim 8 where an unsafe signal is provided for a minimum amount of 
. and, in response to determining that the first length of time or the second length of time meets or exceeds the predetermined  and the parking procedure was not initiated, generate alarm data.  (see claim 8 where an unsafe signal is provided for a minimum amount of time and then a parking brake is applied; see paragraph 17-25 where the parking brake was not triggered on and this is considered unsafe; see paragraph 45 where the operated may be signals that there is an unsafe condition.);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Macgregor with the disclosure of Yokonishi since Macgregor teaches that an unsafe condition may be detected and the user may engage the parking brake. However due to the unsafe condition of the train then the parking brake may not be released. Remedial action may be taken. This is for increased safety and increased automatic management of the train. See paragraphs 41-50 of Macgregor.
At page 17, the applicant states that the invention is automatic rather than manual maintenance.  However, this only involves routine skill in the art absent unexpected benefits.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
On page 19, the applicant states that no reference uses the photos of the rail ties to determine from the images and video if the vehicle system is moving or not moving with regard to claim 25 and 32.  This phrase is not in claim 25 and 32. The applicant is arguing limitations which are not claimed.  The reference determines a speed of the train based on the optical flow of the ties. See claims 40-43, p. 50, 57 and 60 and 100. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 30 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of NPL, Arunasish, Acharya, Train Localization and Parting Detection Using Data Fusion, Transportation Research Part C: Emerging Technologies, Volume 19, Issue 1, February 2011, Pages 75-84 (https://www.sciencedirect.com/science/article/pii/S0968090X10000367) (hereinafter “Arunasish”).

    PNG
    media_image2.png
    380
    501
    media_image2.png
    Greyscale

In regard to claim 1 and 30, Igarashi et al. discloses “1.    (Currently amended) A  system  
comprising: 
    PNG
    media_image3.png
    520
    573
    media_image3.png
    Greyscale

at least one on-board computer associated with a vehicle system and programmed or configured to:  (see FIG. 3 where the train includes a brake control unit and a monitoring unit and a transponder and a receiver and control unit and a speedometer)
Claim 1 is amended to recite and Igarashi is silent but Arunasish teaches “…determining that the vehicle is not moving  (see section 2.2  and ….a parking verification process…subsequent to determining that the vehicle is not moving…generating a prompt to manually active ….the park”. (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration; see section 2.1 where the TCAS can provide an automatic braking and a brake management ) 
    PNG
    media_image1.png
    323
    520
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arunasish with the disclosure of the primary reference to Ishigara since Arunasish teaches that 
Further providing an automated or manual braking to accomplish the same result is not sufficient to distinguish over the prior art.  See MPEP sec. 2144.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system 

Iragashi discloses “…(a) —initiate a parking verification process for the-a_braking system of the vehicle system:  (see section 3.3.2.4 where the display provides a permissive speed signal and a signal and a zero provides that a stopping brake is being applied and the speed moves to zero) 
(b) —determine or receive train-vehicle data during the parking verification process; (see section 3.3.2.4 where the display provides a permissive speed signal and a signal and a train speed, and an ATC signal, and the actual speed signal of 275 km/h)
(e)-verify at least one train-vehicle parameter of the ehicle data:  (see FIG. 4 where the train speed and an ATC mode 
    PNG
    media_image4.png
    708
    630
    media_image4.png
    Greyscale

Ishigara is silent but Rao teaches to “(d….generate at least one prompt to manually activate at least one manually-operated parking assembly of at least one ehicle in the vehicle system based on parameter being verified:  (see section 2.2 automatic train operation where an ATO can provide a prediction command based on the traffic block and an advisory command to provide propulsion braking cruising and the parking of the train)
(e) —based upon operator input received in response to the at least one prompt, verify that the at least one manually-operated parking assembly was activated; and(see section 2.2 automatic train operation where an ATO can provide a prediction command based on the traffic block and an advisory command to provide propulsion braking cruising and the parking of the train)
(f) -enter at least one parked mode of the vehicle system”.  (see FIG. 3 where the command is made by the actor to provide an automatic parking process in view of the traffic management and the ATP process) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of RAO with the disclosure of the primary reference to Ishigara since RAO teaches that a bullet train interface for an operator can provide different automatic processes when actuated. This can include automatic parking of the train, automatic braking 
Claims 2-3 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Bartonek (US 2014/0088801A1)and in view of Arunasish.

Igarashi is silent but Bartonek teaches to 2.    (Currently amended) The  system of claim 1, wherein the  data comprises at least one an operator name, an operator identification, identification data, contact data, locomotive data, consist data,
railcar data, weight data, speed data, time data, grade data, payload data, or braking system data (See paragraph 27-31 for braking system data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartonek with the disclosure of the primary reference to Igarashi since Bartonek teaches that a position of the train may be tracked and a temperature of the wheel with the brakes activated and deactivated by be recorded in a repeated manner. Then, a difference value may be tracked and then communicated to the operator. The operator may then automatically implement a controlled stop the train so it is immobilized for increased safety if the temperature indicates a failure and is for example 10 to 30 percent higher than normal. See abstract and claims 10 to 20 of Bartonek.

 3.    (Currently amended) The  system of claim 1, wherein the at least one  vehicle parameter comprises  braking system parameter data”. (See paragraphs 27 to 31)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartonek with the disclosure of the primary reference since Bartonek teaches that a position of the train may be tracked and a temperature of the wheel with the brakes activated and deactivated by be recorded in a repeated manner. Then, a difference value may be tracked and then communicated to the operator. The operator may then automatically implement a controlled stop the train so it is immobilized for increased safety if the temperature indicates a failure and is for example 10 to 30 percent higher than normal. See abstract and claims 10 to 20 of Bartonek.
Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Bartonek and in further in view of United States Pub. Patent Application US 2006/0016647Al to Engl and in view of Arunasish.
Igarashi is silent but Engle teaches "4.    (Currently amended) The  system of claim 3, wherein the at least one vehicle parameter is verified by 
 verifying that the-a_speed of the at least one  vehicle
is zero; (see paragraph 94 to 101)
verifying that a brake pipe pressure has been reduced (see paragraph 9)
and verifying that  cylinder pressure has been applied. (See paragraph 16)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Engle with the disclosure of Igarashi since Engle teaches that by monitoring certain 

Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Bartonek and in view of Arunasish.

Igarashi is silent but Bartonek teaches "5.    (Currently amended) The  system of claim 1, wherein the at least one vehicle includes plural vehicles, and generating the at least one prompt
includes  determining, by the at least one on-board computer,  which of the plural vehicles on which the manually-operated  parking assembly should be activated.  (See paragraphs 27 to 31).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartonek with the disclosure of Igarashi since Bartonek teaches that a position of the train may be tracked and a temperature of the wheel with the brakes activated and deactivated by be recorded in a repeated manner. Then, a difference value may be tracked and then communicated to the operator. The operator may then automatically implement a controlled stop the train so it is immobilized for increased safety if the temperature indicates a failure and is for example 10 to 30 percent higher than normal. See abstract and claims 10 to 20 of Bartonek.
While the vehicle is stationary is intended use in an apparatus claim and forms little patentable weight to the claim.  
However, Igarashi is silent but Arunasish teaches “…should be activated while the vehicle is stationary  (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also  ”. (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration; see section 2.1 where the TCAS can provide an automatic braking and a brake management ) 
    PNG
    media_image1.png
    323
    520
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arunasish with the disclosure of the primary reference to Ishigara since Arunasish teaches that a train interface can include a data fusion from multiple sensors for brake management purposes.  See abstract. The device includes in FIG. 1. 1. A GPS sensor, 2. A map, 3. An odometer, and 4. An accelerometer.  See 
Further providing an automated or manual braking to accomplish the same result is not sufficient to distinguish over the prior art.  See MPEP sec. 2144.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a 

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Bartonek and in view of Engle and in view of Arunasish.

Engle teaches “6.    (Currently amended) The  system of claim 5, wherein  determining which of the plural vehicles that the  at least one manually-operated parking assembly should be activated is at least partially based upon -a grade of the  a route upon which the  is parked”. (See paragraphs 89 to 94)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Engle with the disclosure of the primary reference since Engle teaches that by monitoring certain parameters of the train a misuse of a handbrake can be avoided to reduce costs. See abstract and paragraphs 1-3 of Engle.
Claims 7 and 8 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of  United States Pub. Patent No. US 5,815,823 to Engle (hereinafter “Engle ‘823”) and in view of Arunasish.  
Igarashi is silent as to but Engle "823 teaches “ 7.    (Currently amended) The —system of claim 1, wherein, prior to  verifying that the at least one manually-operated parking
assembly was activated, the at least one on-board computer is further programmed or configured to wait for a specified period of time.  (See Col. 7, lines 28 to 55). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Engle ‘823 with the disclosure of Igarashi since Engle ‘823 teaches that by having a protocol where a master processor may communicate effectively with subordinate processors by coordinating traffic then more relevant commands may be transmitted and received in a highly accurate manner. See abstract and Col .8, lines 55 to 65 and Col. 5, lines 1-40 of Engle ‘823.

Igarashi is silent as to but Engle "823 teaches “ 8.    (Currently amended) The  system of claim 7, wherein the specified period of time is at least partially based upon at least one othe at least one manually-operated parking assembly that is to be activated, a position of the at least one manually-operated  parking assembly that is to be activated,   route data, environment data, or weather data(See Col. 4, line 19 to Col. 5, line 35 and Col. 7, lines 28 to 55; Col. 6, lines 40 to 65 and claim 1 where the time period is alternating depending on how far the signal has to travel to reach all rail cars).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Engle ‘823 with the disclosure of the primary reference since Engle ‘823 teaches that by having a protocol where a master processor may communicate effectively with subordinate processors by coordinating traffic then more relevant commands may be transmitted and received in a highly accurate manner. See abstract and Col .8, lines 55 to 65 and Col. 5, lines 1-40 of Engle ‘823.
Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Bartonek and in view of Arunasish.

Igarashi is silent as to but Bartonek teaches “ 9.    (Currently amended) The  system of claim 1, wherein the at least one on-board computer is further programmed or configured to verify the-an activation or deactivation of the-at least one component of the braking system”. (See paragraph 22-25)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartonek with the disclosure of Igarashi since Bartonek teaches that a position of the train may be tracked and a temperature of the wheel with the brakes activated and
Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Igarashi and in view of Rao and in further in view of United States Patent. No. US 5787371 A to Balukin et al.  and in view of Arunasish
Igarashi is silent but Balukin teaches “10.    (Currently amended) The  system of claim 1, wherein the at least one prompt is at least a first prompt and the at least one on-board computer is further programmed or configured to^
(g)-_generate at least e-a second prompt to activate at least one throttle control component^ (see Col. 4, lines 20 to 65 and Col. 3, lines 59 to 62)
(hh^verify that the at least one throttle control component has been activated(see Col. 5, lines 1-23 and Col. 3, lines 59 to 62 and claim 16)
fj-K and determine whether the train-vehicle system has moved in response to the activation of the at least one throttle control component. . (See Col. 5, lines 1-23 and Col. 3, lines 59 to 62 and claim 16)

The phrase “while the vehicle is parked” is intended use and forms little patentable weight to the claims as this is an apparatus claim. 
Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Ishigara and in view of Rao and in further in view of United States Patent. No. US 5787371 A to Balukin et al. and in view of Arunasish.  
Igarashi is silent but Baulkin teaches “11.    (Currently amended) The  system of claim 10, wherein  the at least -the second prompt is configured to activate the at least one throttle control component to cause the train-vehicle system to move in at least one of a forward direction and-or a reverse direction”. (See Col. 2, lines 1-12 and Col. 5, lines 1 -23 and Col. 3, lines 59 to 62 and claim 16)

Claim 12 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Igarashi and in view of Rao and in further in view of United States Patent. No. US 5787371 A to Balukin et al.  and in view of Arunasish.

Igarashi is silent but Balukin teaches “12. (Currently amended) The  system of claim 11, wherein the at least -the second prompt  includes an instruction to continue activating the at least one throttle control component for a specified period of time. ”. (See Col. 2, lines 1-12; Col. 3, lines 25 to 45; and Col. 5, lines 1-23 and Col. 3, lines 59 to 62 and claim 16)

Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Ishigara and in view of Rao and in further in view of United States Patent. No. US 5787371 A to Balukin et al.  and in view of Bartonek and in view of Arunasish. 

Bartonek teaches ‘13.    (Currently amended) The     system    of claim    10, wherein activation of the at least one throttle control component includes  (i-)-receiving feedback from one or more of at least one component of the vehicle systems or at least one sensor of the vehicle systems . (See paragraph 22-25).

Claim 14 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Igarashi and in view of Rao and in further in view of United States Patent. No. US 5787371 A to Balukin et al.  and in view of Arunasish.

Yokonishi is silent but Balukin teaches “14.    (Currently amended) The     system    of claim    10,
wherein the vehicle system is determined to have moved in response to activation of the
at least one throttle control component 
determining movement data at least partially based upon one or more of first feedback from at least one component of the vehicle systems
second feedback from at least one sensor of the 
vehicle system, determined or sensed motor current;
or user input; . (See Col. 2, lines 1-12; Col. 3, lines 25 to 45; and Col. 5, lines 1-23 and Col. 3, lines 59 to 62 and claim 16);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Balukin with the disclosure of Igarashi since Balukin teaches that a position of the train may be tracked and controlled in real time via engine and braking control signals. In this manner one individually may reliably and accurately control multiple locomotive units for increased productivity. See Col. 3, lines 1-20 and abstract and claims 13-16 of Balukin.

Claim 15 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Yokonishi and in view of Arunasish.

Ishigara is silent but Yokonishi teaches “15.    (Currently amended) The  system of claim 1, wherein the at least one on-board computer is programmed or configured to
(i-)-terminate the at least one parked mode
and communicate or cause the-communication of at least one message that the at least one parked mode has been or will be terminated”.  (See paragraphs 93 to 96 and FIG. 7). (see decision tree step S10 I the vehicle is not parked then a no message is provided) (See paragraphs 93 to 96, 101-109 and FIG. 7).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of the vehicle can be determined using a parking determination means or if the vehicle is in a non-parked mode at all times. This can be performed using a sensor 71 and block s10. This can ensure that the vehicle is parked so the train can be serviced in an automatic manner and without human intervention that reduces costs. This can provide increased safety as the vehicle will not be serviced unless it is stationary and in the parked mode of operation.   This also provides for increased productivity. See paragraph 83-94 8 and 11 and abstract of Yokonishi et al.

Claim 16 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Yokonishi and in view of Arunasish.

Ishigara is silent but Yokonishi teaches “16.    (Currently amended) The  system of claim 15, wherein the at least one on-board computer is programed or configured to communicate or cause the-communi cation of at least one message to activate or deactivate at least one component of the braking system or the at least one manually-operated  parking assembly”.  (see paragraph 23-30) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of 

Claim 17 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in view of Yokonishi and in view of Arunasish.

Ishigara is silent but Yokonishi teaches “17.    (Currently amended) The  system of claim 1, wherein  the parking verification process is stored in at least one database”.  (see paragraphs 93-96, 101-109 and FIG.7) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of the vehicle can be determined using a parking determination means or if the vehicle is in a non-parked mode at all times. This can be performed using a sensor 71 and block s10. This can ensure that the vehicle is parked so the train can be serviced in an automatic manner and without human intervention that reduces costs. This can provide increased safety as the vehicle will not be serviced unless it is stationary and in the parked mode of operation.   This also provides for increased productivity. See paragraph 83-94 8 and 11 and abstract of Yokonishi et al.

Claim 18 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in further in view of United States Patent No.: 4,855,709A1 to Naderi and in view of Arunasish.  
The primary reference is silent but Naderi teaches”18.    (Currently amended) The —system of claim 1, wherein, while the train-vehicle system is parked, the at least one on-board computer is further programmed or configured to-
determine or detect whether the  is moving
and to generate alarm data responsive to determining or detecting that the vehicle system is moving. ”. (See Col. 1, lines 57 to 66 and Col. 3, lines 10 to 56).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Naderi with the disclosure of IGARASHI since Naderi teaches that a vehicle may be detected as moving from a parked condition and may sound an alarm to notify the operator of the malfunction for increased safety. See Col. 1, lines 50 to 66 of Naderi.
Claim 19 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in further in view of United States Patent No.: 4,855,709A1 to Naderi and in view of Yokonishi and in view of Arunasish.  

Ishigara is silent but Yokonishi teaches “19.    (Currently amended) The  system of claim 18, wherein the vehicle system is determined or detected as moving  sensing or determining rotation or movement of an independent rotating structure;
sensing or determining movement of the at least one 
sensing or determining movement of at least one onboard device;
collecting and processing visual data; (see sensor 71 and paragraph 83-94)
collecting and processing radar data; or
collecting and processing position data”.  (see paragraph 83)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of 

Claim 20 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in further in view of United States Patent No.: 4,855,709A1 to Naderi and in view of Arunasish.  

The primary reference is silent but Naderi teaches”20.    (Currently amended) The —system of claim 1, wherein, while the  vehicle system is parked, the at least one on-board computer is programmed or configured to-;
determine or detect activation of or interaction with at least one throttle control component
if- and, if activation or interaction is determined or detected, generate alarm data”.  (See col. 1, line 57 to col. 1, line 66 and col. 3, line 10-56);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Naderi with the disclosure of IGARASHI since Naderi teaches that a vehicle may be detected as moving from a parked condition and may sound an alarm to notify the operator of the malfunction for increased safety. See Col. 1, lines 50 to 66 of Naderi.

Claim 21 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in further in view of United States Patent Application Pub. No.: US20120046811 Al to Murphy and in view of Yokonishi and in view of Arunasish. 

IGARASHI is silent but Yokonishi teaches “21.    (Currently amended)    The     system    of claim    1, wherein, while the train-vehicle system is parked, the at least one on-board computer is programmed or configured to-;  (see paragraph 95) (See paragraphs 93 to 96 and FIG. 7).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of the vehicle can be determined using a parking determination means or if the vehicle is in a non-parked mode at all times. This can be performed using a sensor 71 and block s10. This can ensure that the vehicle is parked so the train can be serviced in an automatic manner and without human intervention that reduces costs. This can provide increased safety as the vehicle will not be serviced unless it is stationary and in the parked mode of operation.   This also provides for increased productivity. See paragraph 83-94 8 and 11 and abstract of Yokonishi et al.

IGARASHI is silent but Murphy teaches “determine or detect activation of or interaction with at least one component of the braking system or the manually-operated parking assembly
if- and, if activation or interaction is determined or detected, generate alarm data.”  (see paragraph 44 and the abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy with the disclosure of IGARASHI since Murphy teaches that a railcar may be detected as moving from a parked condition and may sound an alarm to notify the operator of the indication of the strain on the brake which may damage the train. This also may provide a control action for increased safety. See paragraphs 10 to 13 of Murphy.
Claim 22 is  rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Igarashi, T. et al., Digital automatic train control system for the Shinkansen lines of East Japan Railway Company, (https://www.witpress.com/Secure/elibrary/papers/CR02/CR02009FU.pdf) © 2002 WIT Press, Ashurst Lodge, Southampton, SO40 7AA, UK (2002)(hereinafter “Igarashi”) and in view of Rao, X., Holistic Optimization of Train Traffic By Integration of Automatic Train Operation with Centralized Train Management, Institute for Transport Planning and Systems (ETH, Switzerland) (2012)(hereinafter “Rao”) and in further in view of Yokonishi and in view of Murphy and in view of Arunasish.

Igarashi is silent but Yokonishi teaches “ 22.    (Currently amended)    The     system    of claim    1,
wherein, while the train-vehicle system is parked, the at least one on-board computer is programmed or configured to”-; (see paragraph 95, 93-96 and FIG. 7) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of YOKONISHI with the disclosure of Igarashi since YOKONISHI teaches that a parked mode of the vehicle can be determined using a parking determination means or if the vehicle is in a non-parked mode at all times. This can be performed using a sensor 71 and block s10. This can ensure that the vehicle is parked so the train can be serviced in an automatic manner and without human intervention that reduces costs. This can provide increased safety as the vehicle will not be serviced unless it is stationary and in the parked mode of 

IGARASHI is silent but Murphy teaches “determine or detect a change in at least one braking system parameter-  and, if the change is determined or detected, generate alarm data”. (see paragraph 44 and the abstract); 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy with the disclosure of IGARASHI since Murphy teaches that a railcar may be detected as moving from a parked condition and may sound an alarm to notify the operator of the indication of the strain on the brake which may damage the train. This also may provide a control action for increased safety. See paragraphs 10 to 13 of Murphy.
	Claims 23 and 31 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Yokonishi, Hernadez and Macgregor. 
 “23.    (Currently amended) A 
 comprising:
at least one on-board computer associated with  a vehicle system and programmed or configured to  (see paragraph 3 and FIG. 1 blocks 90 and paragraph 8 and 94)
Yokonishi is silent but Hernadez teaches “...-a first length of time that the tram-vehicle system has not moved, (See paragraphs 12-14 and 20 to 23)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hernadez with the disclosure of Yokonishi since Hernadez teaches that by using a pair of transmitters and receivers a brake pressure of the brake of the train may be remotely interrogated by a single person for convenience. Then, a value may be communicated to the operator. The operator may then automatically stop the train so it is immobilized for increased safety if the brake pressure indicates an issue. See abstract of Hernadez.

“...-a second length of time that at least one component of the-a_braking system of the vehicle system has been activated, or any combination thereof; (see abstract)”
Yokonishi is silent but Macgregor teaches (b) —^determine that the first length of time or the second length of time meets or exceeds a predetermined value and that a parking procedure was not initiated(see claim 8 where an unsafe signal is provided for a minimum amount of time and then a parking brake is applied; see paragraph 17 where the parking brake was not triggered on)
. and, in response to determining that the first length of time or the second length of time meets or exceeds the predetermined  and the parking procedure was not initiated, generate alarm data.  (see claim 8 where an unsafe signal is provided for a minimum amount of time and then a parking brake is applied; see paragraph 17-25 where the parking brake was not triggered on and this is considered unsafe; see paragraph 45 where the operated may be signals that there is an unsafe condition.);

	Claim 24 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Yokonishi, Hernadez and Macgregor and in view of Bartonek. 

Yokonishi is silent but Bartonek teaches “24.    (Currently amended) The  system of claim 23, wherein, based at least partially on  the alarm data, the at least one onboard computer is programmed or configured to implement or cause at least one of-
aa- an audible alarm in -at least one 
. activation of a horn or bell of the 
system, powering of at least one light associated with the 
 of at least one message to at least one user^
. or communication of at least one message to a remote server . (see paragraph 14-25)”  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bartonek with the disclosure of Yokonishi since Bartonek teaches that a position of the train may be tracked and a temperature of the wheel with the brakes activated and deactivated by be recorded in a repeated manner. Then, a difference value may be tracked and then communicated to the operator. The operator may then automatically implement a controlled stop the train so it is immobilized for increased safety if the temperature indicates a failure and is for example 10 to 30 percent higher than normal. See abstract and claims 10 to 20 of Bartonek.
Claims 25 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No. US 2004/0099176A1 to Yokonishi et al. and in further in view of U.S. Patent Application No.: US 2013/0191070A1 to Kainer et al that was filed in 2009 and in view of Arunasish.

In regard to claim 25 and 32, Yokonishi discloses “25. (Currently amended) A  system  comprising:  (see paragraph 3 and FIG. 1 blocks 90 and paragraph 8 and 94) (see paragraph 3 and FIG. 1 blocks 90 and paragraph 8 and 94) (See paragraphs 93 to 96 and FIG. 7);
at least one visual data collection device programmed or configured to generate visual data based at least partially on visual signals collected by the at least one visual data collection device, (see paragraph 3, FIG. 1, blocks 90, and paragraph 8 and 94 and 93-96 and FIG. 7) 
Yokonishi is silent but Kainer teaches “…the at least one visual data collection device arranged on a vehicle system to collect visual data of a route; and
at least one computer associated with  at least one vehicle of the vehicle system, the at least one computer that is programmed or configured tor
 features on at least a portion of the route based at least partially on the visual data7
 and determine whether the train-vehicle system is moving based at least partially on the count of  the features”.  (See abstract and claims 40-43 where the optical flow of the video images is detected and the speed of the motion can be determined of the vehicle in paragraph 50; see paragraph 57 where the frames can be examined to determine if a cross tie is located in the frame or is missing and if lacking a rail in paragraph 60; see paragraph 100 where the tie counts are measured and tracked).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Kainer with the disclosure of Yokonishi since Kainer teaches that a track may be measured by counting the ties per mile and using a video camera. The camera may also be used to determine a speed and a position of the train using the frames. Thus an inspection device may be used to determine one or more metrics in a passive and safe and low cost manner using a processor and a 
	Igarashi is silent but Arunasish teaches “…determining that the vehicle is moving and to direct the braking of the vehicle responsive to the determining that the vehicle is moving  (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary or moving; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration or from the sensors in FIG. 1 ) (see section 2.2 where the sensors can be fused and indicate that the vehicle is stationary or moving with a vehicle velocity or that the cars are parting; see also section 4.1.1 where the sensor can indicate that the train is stationary and have 0 velocity and 0 acceleration; see section 2.1 where the  
    PNG
    media_image1.png
    323
    520
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Arunasish with the disclosure of the primary reference to YOKOSHINO since Arunasish teaches that a train interface can include a data fusion from multiple sensors for brake management purposes.  See abstract. The device includes in FIG. 1. 1. A GPS sensor, 2. A map, 3. An odometer, and 4. An accelerometer.  See FIG. 1. The device can then provide a check via disambiguation and data fusion to determine if the sensor is accurate. See page 78.  This can also include a processor to determine if the vehicle is stationary or is moving with a velocity. Then an automatic braking operation can be performed.   The train can be controlled in an automatic and safer 
Further providing an automated or manual braking to accomplish the same result is not sufficient to distinguish over the prior art.  See MPEP sec. 2144.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No. US 2004/0099176A1 to Yokonishi et al. and in further in view of U.S. Patent Application No.: US 2013/0191070A1 to Kainer et al that was filed in 2009 and in view of United States Patent App. Pub. No.: US20050041102 Al to Bongiovanni and in view of Arunasish.

Yokonishi is silent but Bongiovanni teaches “26. (Currently amended) The  system of claim 25, wherein the 
at least one computer is configured to separate the visual data into a
Plurality of discrete  
 sequential frames^


 detect at least one feature in in-at least two of the 
. and based at least partially on a change in the position of the at least one feature in the at least two  of the discrete sequential frames,  generate movement data”. (See abstract and paragraphs 8 to 15).

 
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No. US 2004/0099176A1 to Yokonishi et al. and in further in view of U.S. Patent Application No.: US 2013/0191070A1 to Kainer et al that was filed in 2009 and in view of United States Patent App. Pub. No.: US20050041102 Al to Bongiovanni and in further in view of United States Pub. Patent Application No.: US 2010/0322476 Al to Kanhere et al. and in view of Arunasish.
Yokonishi is silent but Kanhere teaches “27.    (Currently amended) The  system of claim 26, wherein the-at least one of the features  comprises at least one rail tie.  (See paragraph 149).

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No. US 2004/0099176A1 to Yokonishi et al. and in further in view of U.S. Patent Application No.: US 2013/0191070A1 to Kainer et al that was filed in 2009 and in view of United States Patent App. Pub. No.: US20050041102 Al to Bongiovanni and in view of Arunasish.
Yokonishi is silent but Bongiovanni teaches “ 28.    (Currently amended) The  system of claim 26, 
wherein the at least one computer is configured to convert the at least two discrete sequential frames into a high contrast image  (see claim 1-3)
 process the high contrast image to determine edge data associated with the at least one feature and determine movement data based at least partially on (see paragraph 8-13; 13-18 and 15 and claim 3). 
 	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Bongiovanni with the disclosure of Yokonishi since Bongiovanni teaches that an accurate motion and tracking analysis that is highly accurate may be presented to an operator via a software module using video. This may be used for vehicles and collision avoidance for increased safety. See abstract and claims 30-41 of Bongiovanni.
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No. US 2004/0099176A1 to Yokonishi et al. and in further in view of U.S. Patent Application No.: US 2013/0191070A1 to Kainer et al that was filed in 2009 and in view of European Patent App. Pub. No.: EP1790544 Al to Mus that published in 2007 and in view of Arunasish.

“ 29.    (Currently amended) The system of claim 25, wherein the at least one visual data collection device is positioned on or associated with at least one end-of-train device. . (See abstract, paragraphs 16, 35-38 and claim 1 and 9) It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Mus with the disclosure of Yokonishi since Mus teaches that video monitoring and transmission of the images to a remote system may provide for improved monitoring of the locomotive This may also provide for shunting the locomotive if needed for improved safety. See paragraphs 16, 35-38 and claim 1-10 of Mus.
 
 Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over IGARASHI, Rao and in view of  NPL, Rahim et al., Vehicle speed detection using frame differencing for smart surveillance system, 10th International Conference on Information Science, Signal Processing and their Applications (ISSPA 2010), DOI: 10.1109/ISSPA.2010.5605422 (https://ieeexplore.ieee.org/abstract/document/5605422) (May 10, 2010) (hereinafter “Rahim”) and in view of Arunasish. 

  IGARASHI is silent but Rahim teaches “33.    (Currently amended) The  method of claim 32, further comprising determining a speed of the train-vehicle system based at least partially on the count of  the feature, wherein  vehicle system is determined based at least partially on a spacing between  the features”.  (see section 2-5 and FIG. 2-5 where a first image is taken and then a second image is taken and the rate of change of displacement from the first pixel region is taken and a second pixel region is taken and a velocity of the vehicle in pixels per second is determined; and then this is converted to a calibrated value for the real world coordinate system as 25 to 35 meters/ second). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Rahim with the disclosure of Yokonishi since Rahim teaches that camera can alone determine a speed of a moving object like a vehicle using only software and without any sensors.  For example, a so called “pixel per speed” of the moving image that is classified as a vehicle can be taken.  This pixel per speed of the moving image is then converted and calibrated to a real world speed (meters per second) and can provide a highly accurate velocity 
 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669